DETAILED ACTION
In response to communications filed 6 September 2022, claims 1, 3-9, 11, 14, and 16 are amended per applicant’s request. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section “Objection for Informalities,” filed 6 September 2022, with respect to claims 3-7, 9, 11, 14, and 16 have been fully considered and are persuasive. The objection of claims 3-7, 9, 11, 14, and 16 has been withdrawn.
Applicant’s arguments, see section “35 U.S.C. § 101,” page 9, line 3, to page 10, line 8, filed 6 September 2022, with respect to claims 1 and 14 have been fully considered and are persuasive. The rejection of claims 1-15 has been withdrawn. Regarding claim 16, the steps of “retrieving” and “displaying” are not recited, and no dependent claim includes these features together. Therefore applicant’s arguments, that rely on these features together, are not persuasive, and the rejection of claims 16-20 is maintained.
Applicant’s arguments, see section “35 U.S.C. § 112(f)”; “35 U.S.C. § 112(a)”; and “35 U.S.C. § 112(b)” filed 6 September 2022, with respect to claims 16-20 have been fully considered. The rejection of claims 16-20 is withdrawn because claim 16 includes structure such that the claim elements at issue no longer invoke interpretation under 35 USC § 112(f).
Applicant’s arguments, see sections “35 U.S.C. § 102” and “35 U.S.C. § 103,” filed 6 September 2022, with respect to claims 1, 14, and 16 have been fully considered but are not persuasive.
On page 14, applicant argues that Xia does not teach updating a knowledge graph.
That is, in Xia, the knowledge graph does not add new nodes after the identifying process. See Xia, para. [0096]: "Thus, although the entity-knowledge graph database 500 does not include Doberman Pinscher as a node, the process 400 may identify six other nodes having recognition models 102 that may be used to provide an indication of whether the image data set includes an image of a Doberman Pinscher."

Applicant is correct that Xia teaches that the “entity-knowledge graph” does not include a “Doberman Pinscher” node, and that Xia does not teach updating the entity-knowledge graph. However, applicant’s arguments are not persuasive. Although Xia does not teach updating the “entity-knowledge graph” (an ontological graph), Xia discloses in paragraph [0095] updating a “knowledge graph” by “affiliating entities in a knowledge graph.” Xia teaches in paragraphs [0095]-[0096] a surrogate node by the “entity h [that] may correspond to the Doberman Pinscher.” In Fig. 5B, a knowledge graph is updated by adding the node h and determining its relationships to other entities (the triangle objects) and entity node t. Accordingly, Xia teaches updating a knowledge graph by adding a surrogate entity corresponding to “entity h.”
On page 15, applicant argues that Xia does not teach to generate a vector representation based on the updated knowledge graph. However, these arguments are not persuasive. Xia teaches in [0095] generating a vector representation for the surrogate entity by generating “feature vectors” and mapping “entity h” to the “relation space.” Applicant acknowledges on page 15, lines 11-13, that “Xia discloses identifying such entities h and t by mapping h and t to the same Relation Space . . . where h and t are not originally found in the Relation Space.” Because the “h and t” are not originally found in the Relation Space, as applicant concedes, the generated vector representation is based on the updated knowledge graph.
On pages 16-17, applicant argues that Cervantes does not teach the limitations of “identifying at least on neighboring entity.” However, Cervantes is not relied upon to teach these features; Xia teaches these features as shown in the instant rejection. Applicant further argues that Xia does not teach these features because “Xia is also silent as to creating an updated knowledge graph by adding the surrogate entity.” However, these arguments are not persuasive, because Xia teaches updating the knowledge graph as addressed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. Claim 16 recites steps to
identify entities in a knowledge graph for at least one query mention;
update the knowledge graph with a surrogate entity corresponding to the at least one query mention and with a plurality of connection elements connecting the surrogate entity to the entities;
generate a vector representation for entities of the updated knowledge graph including the surrogate entity; and
select a neighboring entity for the surrogate entity based on the vector representation.

These limitations, under their broadest reasonable interpretation, fall within the Mental Processes and/or Mathematical Concepts groupings of abstract ideas. The steps to “identify,” “update,” and “select” can be performed in the human mind as observations and/or evaluations, perhaps using pen and paper. In addition, the step to “generate a vector representation” is a mathematical relationship or calculation that falls within the Mathematical Concepts grouping. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claim 16 further 
recites 
An apparatus for search querying, comprising: a processor; a memory including instructions, where the instructions are executable by the processor to perform functions of: an entity linking component configured to . . . a knowledge graph component configured to . . . an embedding component configured to . . . and a neighbor selection component configured to [perform the steps analyzed above].

However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely implementing the judicial exception on a generic computer. See MPEP § 2106.05(f).
Claims 17 and 19 include limitations, which under their broadest reasonable interpretation, likewise fall within the Mental Processes and/or Mathematical Concepts groupings of abstract ideas. 
Claim 18 further recites “a user interface configured to receive a search query and display search results corresponding to the neighboring entity.” However, these additional elements do not integrate the judicial exception into a practical application, because they amount to insignificant extra-solution activities, such as necessary data gathering and outputting. See MPEP § 2106.05(g).
Claim 20 further recites “a search component configured to retrieve search results corresponding to the neighboring entity in response to a search query containing the query mention.” However, these additional elements do not integrate the judicial exception into a practical application, because they amount to an insignificant extra-solution activity, such as necessary data gathering. See MPEP § 2106.05(g).
Considering the limitations of claims 16-20 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than implementing the judicial exception on a generic computer and/or insignificant extra-solution activities. Paragraph [0002] of the specification provides evidence that the steps to “receive a search query”; “display search results”; and “retrieve search results” were well-understood, routine, and conventional activities at the of the invention in the field of “information retrieval,” because “a user may provide a text description or an image as a query, and a search engine may find images that are similar or relevant to the query.” See also MPEP § 2106.05(d)(II). Therefore claims 16-20 are not patent eligible.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 recite a “query processing component configured to identity” and a “search component configured to retrieve,” respectively. However, it is unclear what elements of the apparatus of claim 16 perform these functions. Although claim 16 recites a “processor to perform functions of” the components recited in lines 5-13, it is unclear if the components recited in claims 19-20 are likewise performed by the processor. For the purpose of applying prior art, “further comprising” is interpreted as --where the instructions are executable by the processor to further perform functions of-- (claims 19-20, line 1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8-10, 12-13, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xia et al. (US 2021/0192375 A1).

Regarding claim 1, Xia teaches a method for search querying, comprising:
identifying a search query comprising at least one query mention (see Xia [0089], “receives a query . . . identify the target object(s) in the query,” where the “target object(s)” are at least one query mention);
updating a knowledge graph by adding a surrogate entity corresponding to the at least one query mention and a plurality of connection elements connecting the surrogate entity to a plurality of linked entities in the knowledge graph (see Xia [0094]-[0096], “affiliating entities in a knowledge graph,” where [0096] teaches that a knowledge graph is updated with a “Doberman Pinscher object” surrogate entity with the “shared features” connection elements connecting the surrogate entity to linked entities in the “clusters”);
generating a vector representation for the surrogate entity based on the updated knowledge graph using a knowledge graph embedding algorithm (see Xia [0094]-[0096], “feature vectors” and “entities . . . mapped into the relationship space”);
identifying at least one neighboring entity based on the vector representation for the surrogate entity and at least one of the plurality of linked entities (see Xia [0094]-[0096], “identify six other nodes”);
retrieving search results based at least in part on the at least one neighboring entity (see Xia [0096]-[0097], “identify six other nodes having recognition models 102 that may be used to provide an indication of whether the image data set includes an image of a Doberman Pinscher” and “fetches the identified recognition models 102 from the model repository”); ad
displaying the search results to a user (see Xia [0076], “retrieve one or more of the recognition models . . . display determined prediction results”).

Regarding claim 3, Xia teaches further comprising: identifying the plurality of linked entities in the knowledge graph using an entity linking algorithm (see Xia [0095], the algorithm that determines that “clusters” is an entity linking algorithm).  

Regarding claim 8, Xia teaches wherein: the search results include images related to the at least one neighboring entity (see Xia [0096], “identify six other nodes having recognition models . . . image data set”).

Regarding claim 9, Xia teaches wherein: the at least one neighboring entity is not linked to the surrogate entity by any of the connection elements used to update the knowledge graph (see Xia [0096], a neighboring entity that is “ontologically coupled” is not linked by the “shared features” connection elements used to update the knowledge graph). 

Regarding claim 10, Xia teaches further comprising: generating an updated search query based on the neighboring entity, wherein the search results are retrieved based on the updated search query (see Xia [0097], the search query is updated to identify “similar objects in the entity-knowledge graph database 114 based on the graph ontology . . . fetches the identified recognition models”). 

Regarding claim 12, Xia teaches further comprising: organizing the search results into categories based on relevance to a plurality of neighboring entities in the updated knowledge graph (see Xia [0096]-[0097], the search results are organized into ontological categories based on relevance to neighboring entity “nodes”).

Regarding claim 13, Xia teaches wherein: the search query is based on a text query, an image, a keyword, a facet, or any combination thereof (see Xia [0068]).  

Regarding claim 16, Xia teaches an apparatus for search querying, comprising:
a processor; a memory including instructions, where the instructions are executed by the processor (see Xia [0064])
to perform functions of:
an entity linking component configured to identify entities in a knowledge graph for at least one query mention (see Xia [0090], “identify conceptually similar objects using graph embedding,” where [0089] teaches “target object(s)” that comprise a query mention);
a knowledge graph component configured to update the knowledge graph with a surrogate entity corresponding to the at least one query mention and with a plurality of connection elements connecting the surrogate entity to the entities (see Xia [0094]-[0096], “affiliating entities in a knowledge graph,” where [0096] teaches that a knowledge graph is updated with a “Doberman Pinscher object” surrogate entity with the “shared features” connection elements connecting the surrogate entity to linked entities in the “clusters”);
an embedding component configured to generate a vector representation for entities of the updated knowledge graph including the surrogate entity (see Xia [0094]-[0096], “feature vectors” and “entities . . . mapped into the relationship space”); and
a neighbor selection component configured to select a neighboring entity for the surrogate entity based on the vector representation (see Xia [0096]-[0097], “identify six other nodes having recognition models 102 that may be used to provide an indication of whether the image data set includes an image of a Doberman Pinscher”).  

Regarding claim 17, Xia teaches further comprising: a database storing the knowledge graph (see Xia [0065]).  

Regarding claim 18, Xia teaches further comprising: a user interface configured to receive a search query and display search results corresponding to the neighboring entity (see Xia [0104]).  

Regarding claim 19, Xia teaches further comprising: a query processing component configured to identify the query mention from a search query  (see Xia [0089], “identify the target object(s) in the query”).  

Regarding claim 20, Xia teaches further comprising: a search component configured to retrieve search results corresponding to the neighboring entity in response to a search query containing the query mention  (see Xia [0096]-[0097], “fetches the identified recognition models 102 from the model repository”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2021/0192375 A1) in view of Cervantes et al. (US 2022/0179882 A1).

Regarding claim 14, Xia teaches a method for search querying, comprising:
identifying at least one query mention (see Xia [0089], “identify the target object(s) in the query,” where the “target object(s)” comprise a query mention);
identifying entities in a knowledge graph for the query mention using a linking algorithm (see Xia [0090], “identify conceptually similar objects”);
updating the knowledge graph by adding a surrogate entity corresponding to the at least one query mention and with a plurality of connection elements connecting the surrogate entity to the entities (see Xia [0094]-[0096], “affiliating entities in a knowledge graph,” where [0096] teaches that a knowledge graph is updated with a “Doberman Pinscher object” surrogate entity with the “shared features” connection elements connecting the surrogate entity to entities in the “clusters”);
generating a vector representation for the surrogate entity and a plurality of candidate entities of the updated knowledge graph using a knowledge graph embedding algorithm (see Xia [0094]-[0096], “feature vectors” and “entities . . . mapped into the relationship space”); and
selecting a neighboring entity from among the candidate entities (see Xia [0096]-[0097], “identify six other nodes having recognition models 102 that may be used to provide an indication of whether the image data set includes an image of a Doberman Pinscher”);
retrieving search results based at least in part on the at least one neighboring entity of the surrogate entity in the updated knowledge graph (see Xia [0096]-[0097], “fetches the identified recognition models 102 from the model repository”); and
displaying the search results to the user (see Xia [0076], “retrieve one or more of the recognition models . . . display determined prediction results”).
Xia does not explicitly teach
computing a distance between the surrogate entity and each of the candidate entities based on the vector representation; and
wherein the neighboring entity is selected based on the computed distance.  
However, Cervantes teaches
computing a distance between the surrogate entity and each of the candidate entities based on the vector representation (see Cervantes [0078] and [0082], “predicted probability”); and
wherein the neighboring entity is selected based on the computed distance (see Cervantes [0082], a neighboring entity is selected by predicting when a “triple (h, r, t) . . .  is plausible”).
Both Xia and Cervantes teach a head entity h, tail entity t, and relationship r triple (h, r, t); see Xia [0096] and Cervantes [0081]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compute a distance a select a neighboring entity based on this distance, as taught by Cervantes, in combination with the techniques taught by Xia, because a “machine learning model used for relationship prediction can be trained using standard ranking loss or equivalent to make predictions . . . of whether a triple (h, r, t) . . . is plausible given the ground truth graph data on which the machine learning model was previously trained” (see Cervantes [0082]).

Regarding claim 15, Xia as modified teaches further comprising:
receiving a search query from a user input in a search field, wherein the query mention is identified from the search query (see Xia [0089], “receives a query . . . identify the target object(s) in the query”); and
retrieving search results corresponding to the neighboring entity in response to the search query (see Xia [0096]-[0097], “fetches the identified recognition models 102 from the model repository”).  

Claims 2, 4-5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2021/0192375 A1) as applied to claim 1 above, and further in view of Cervantes et al. (US 2022/0179882 A1).

Regarding claim 2, Xia does not explicitly teach using natural language processing.
However, Cervantes teaches using natural language processing (see Cervantes [0095], “preprocess the text data 123 using a natural language processing (NLP) pipeline”).
It would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to combine using natural language processing, as taught by Cervantes, in combination with the techniques taught by Xia, “to extract the tokens as a set of words comprising the text data” (see Cervantes [0095]).
Xia as modified teaches identifying the at least one query mention from the search query using natural language processing (see Xia [0089] and Cervantes [0095], where the “target object(s) in the query” are identified, as taught by Xia, using natural language processing, as taught by Cervantes).

Regarding claim 4, Xia does not explicitly teach further comprising: determining a confidence score corresponding to each of the plurality of linked entities based on the entity linking algorithm, wherein each of the plurality of connection elements includes the corresponding confidence score.
However, Cervantes teaches further comprising: determining a confidence score corresponding to each of the plurality of linked entities based on the entity linking algorithm, wherein each of the plurality of connection elements includes the corresponding confidence score (see Cervantes [0082], “predicted probability . . . triple (h, r, t)”).
Both Xia and Cervantes teach a head entity h, tail entity t, and relationship r triple (h, r, t); see Xia [0096] and Cervantes [0081]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a confidence score, as taught by Cervantes, in combination with the techniques taught by Xia, because a “machine learning model used for relationship prediction can be trained using standard ranking loss or equivalent to make predictions . . . of whether a triple (h, r, t) . . . is plausible given the ground truth graph data on which the machine learning model was previously trained” (see Cervantes [0082]).

Regarding claim 5, Xia teaches further comprising:
generating a vector representation for a plurality of candidate entities of the updated knowledge graph using the knowledge graph embedding algorithm (see Xia [0094]-[0096], “feature vectors” and “entities . . . mapped into the relationship space”); and 
selecting the at least one neighboring entity from among the candidate entities (see Xia [0096]-[0097]).
Xia does not explicitly teach
computing a distance between the surrogate entity and each of the candidate entities based on the vector representation for the surrogate entity and the plurality of candidate entities; and
wherein the neighboring entity is selected based on the computed distance. 
However, Cervantes teaches
computing a distance between the surrogate entity and each of the candidate entities based on the vector representation for the surrogate entity and the plurality of candidate entities (see Cervantes [0078] and [0082], “predicted probability”); and
wherein the neighboring entity is selected based on the computed distance (see Cervantes [0082], a neighboring entity is selected by predicting when a “triple (h, r, t) . . .  is plausible”).
Both Xia and Cervantes teach a head entity h, tail entity t, and relationship r triple (h, r, t); see Xia [0096] and Cervantes [0081]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compute a distance a select a neighboring entity based on this distance, as taught by Cervantes, in combination with the techniques taught by Xia, because a “machine learning model used for relationship prediction can be trained using standard ranking loss or equivalent to make predictions . . . of whether a triple (h, r, t) . . . is plausible given the ground truth graph data on which the machine learning model was previously trained” (see Cervantes [0082]).

Regarding claim 7, Xia teaches wherein: the knowledge graph comprises a plurality of entities, a plurality of relations; and a plurality of triplets including a head entity, a tail entity, and a relation between the head entity and the tail entity (see Xia [0095]-[0096], “entity space 550 and a relation space . . . [head] entity h . . . relationship r . . . [tail] entity t).
Xia does not explicitly teach wherein the plurality of connection elements have a same structure as the plurality of triplets.
However, Cervantes teaches wherein the plurality of connection elements have a same structure as the plurality of triplets (see Cervantes [0082], connection elements of the “relationship prediction” have a same “triple (h, r, t)” structure).
Both Xia and Cervantes teach a head entity h, tail entity t, and relationship r triple (h, r, t); see Xia [0096] and Cervantes [0081]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for connection elements to have a same triplet structure, as taught by Cervantes, in combination with the techniques taught by Xia, because a “machine learning model used for relationship prediction can be trained using standard ranking loss or equivalent to make predictions . . . of whether a triple (h, r, t) . . . is plausible given the ground truth graph data on which the machine learning model was previously trained” (see Cervantes [0082]).

Regarding claim 11, Xia does not explicitly teach further comprising: ranking the search results based at least in part on relevance to the at least one neighboring entity.
However, Cervantes teaches further comprising: ranking the search results based at least in part on relevance to the at least one neighboring entity (see Cervantes [0078] and [0082], where the “predicted probability” is a ranking).
Both Xia and Cervantes teach a head entity h, tail entity t, and relationship r triple (h, r, t); see Xia [0096] and Cervantes [0081]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rank the search results based at least in part on relevance to the neighboring entity, as taught by Cervantes, in combination with the techniques taught by Xia, because a “machine learning model used for relationship prediction can be trained using standard ranking loss or equivalent to make predictions . . . of whether a triple (h, r, t) . . . is plausible given the ground truth graph data on which the machine learning model was previously trained” (see Cervantes [0082]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2021/0192375 A1) in view of Cervantes et al. (US 2022/0179882 A1) as applied to claim 5 above, and further in view of Ortega et al. (US 2020/0401908 A1).

Regarding claim 6, Xia as modified does not explicitly teach wherein: the at least one neighboring entity is selected based on a k-nearest neighbor algorithm.
However, Ortega teaches wherein: the at least one neighboring entity is selected based on a k-nearest neighbor algorithm (see Ortega [0038], “k-nearest neighbors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the k-nearest neighbor algorithm, as taught by Ortega, with the techniques taught by Xia as modified, because “The returned set of recommendations may be extracted using the k-nearest neighbors (k-NN) to seed 802 sorted by similarity” (see Ortega [0038]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159